         Case 4:20-cv-00297-KGB Document 21 Filed 12/04/20 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MELISSA MOODY CROSS                                                                         PLAINTIFF

v.                                Case No. 4:20-cv-00297-KGB

RODNEY CROSS, et al.                                                                 DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Melissa Moody Cross’s complaint and amended complaint are dismissed without prejudice (Dkt.

Nos. 2, 19). The relief sought is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an in forma pauperis appeal taken from the Order and Judgment dismissing this action is

considered frivolous and not in good faith.

       So adjudged this 4th day of December, 2020.


                                                       Kristine G. Baker
                                                       United States District Court Judge
